Title: To Benjamin Franklin from Ralph Izard, 31 March 1778
From: Izard, Ralph
To: Franklin, Benjamin


Sir
Paris 31st. March 1778.
I received yesterday the Treaty of Alliance, and the alterations that have been made in the Treaty of Commerce proposed by Congress, from the hands of your Grandson; and likewise a Letter from you, which informs me that much, and very important business has hitherto prevented your giving me the satisfaction respecting your conduct, which I desired; but that I might depend on your endeavouring to give it me as soon as possible. While you were engaged in settling the Treaty, I avoided giving you any additional trouble; especially as I am persuaded that the satisfactory explanation you have promised, will require no uncommon exertion of your abilities. I conceive that you have acted unjustifiably; you think that I am mistaken, and I shall be heartily rejoiced to find myself so. You will excuse my requesting that the explanation I have desired may be given soon. I have the honour to be with great respect Sir Your most Obedient humble Servant
Ra. Izard.
The Honourable Benjn. Franklin Esqr.
